DENY and Opinion Filed December 31, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00759-CV


   IN RE EPES TRANSPORT SYSTEM, INC. AND MARK LEFEBVRE,
                          Relators


               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-01998

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                            Opinion by Justice Whitehill

      Before the Court is relators’ petition for writ of mandamus in which they seek

relief from the trial court’s orders striking their designation of two expert witnesses

and denying reconsideration. Entitlement to mandamus relief requires a relator to

show both that the trial court clearly abused its discretion and that no adequate

remedy by appeal exists. See In re Prudential Ins. Co., 148 S.W.3d 124, 135-36

(Tex. 2004) (orig. proceeding). Based on the petition and the mandamus record
before us, we conclude relators have failed to show they are entitled to the relief

requested. Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).




                                          /Bill Whitehill/
                                          BILL WHITEHILL
                                          JUSTICE


200759F.P05




                                       –2–